Order unanimously reversed and the motion to vacate default granted upon condition that defendant pay taxable costs to date and, in addition, pay to plaintiff the sum of $200 for disbursements incurred; and upon the further condition that defendant furnish a surety company bond in the sum of $8,000 to ensure payment of any judgment which may ultimately be obtained. On this record the relief indicated is warranted. Settle order on notice. Present — Cohn, J. P., Callahan, Breitel, Bastow and Botein, JJ.